Citation Nr: 1114075	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  03-25 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for trigeminal neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In May 2006, the Veteran testified at a hearing before the undersigned at the RO in Fort Harrison, Montana.  The Veteran thereafter moved once again and jurisdiction over the appeal currently resides with the RO in White River Junction, Vermont.  This claim has been the subject of several prior Board remands, with the most recent taking place in September 2009.

In September 2006 and again in September 2009, the Board referred to the agency of original jurisdiction (AOJ) for appropriate action the Veteran's application to reopen his claim of service connection for peripheral neuropathy and his claim of service connection for stomach cancer.  Despite the prior referrals, these issues have not been adjudicated by the AOJ.  Therefore, they are once again referred back to the AOJ for such adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2009 the Board most recently remanded the appeal to obtain the Veteran's missing records surrounding his alleged trigeminal neuropathy surgery at the Denver, Colorado VA Medical Center in the 1970's.  In December 2009, VA was notified by the Denver, Colorado VA Medical Center that it had sent all of the Veteran's treatment records to Walla Walla, Washington in 1997.  No further action was thereafter taken by the AMC/RO to obtain the Veteran's records from the Walla Walla, Washington facility.

In this regard, the Board notes that the RO has previously obtained and associated with the record the Veteran's treatment records from Walla Walla, Washington General Hospital.  However, the record does not show that the RO ever attempted to obtain his records from the Walla Walla, Washington VA Medical Center or that his records from this facility appear in the claims file.  Therefore, the Board finds that another remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

A review of the record on appeal also reveals that in March 1993 the RO received a January 1993 examination report generated in connection with the Veteran's claim for Social Security Administration (SSA) disability benefits.  However, the record does not show that the RO ever attempted to obtain his records from the SSA or that his records from the SSA appear in the claims file.  Therefore, the Board finds that while the appeal is in remand status an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Given the Veteran's claims regarding receiving ongoing VA treatment for his disability, while the appeal is in remand status his contemporary treatment records should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b).

The Board notes that, while the Veteran was scheduled for a VA examination in connection with the current claim in May 2009, he failed to show for that examination.  It is also noted that he had relocated sometime around this period.  Given the above development and the Board's need for a medical opinion in connection with the current appeal, the Board finds that while the appeal is in remand status he should once again be afforded the opportunity to appear at a VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  In this regard, the Veteran should also be notified that if he fails to show for the scheduled examination, without good cause, the Board may deny his claim.  See 38 C.F.R. § 3.655 (2010); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file all of the Veteran's records dating back to 1969 from the Walla Walla, Washington VA Medical Center.  Efforts to obtain the requested federal records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC should obtain and associate with the record all of the Veteran's records on file with the SSA generated in connection with his claim for disability benefits including copies of all decisions and medical records.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims file.

3.  The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records that have not as yet been associated with the record.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination by a neurologist.  The RO/AMC notice to the Veteran of his examination should include, among other things, notice that if he fails to show for the scheduled examination, without good cause, the Board may deny his claim.  See 38 C.F.R. § 3.655.  A copy of the notice letter should be associated with the claims file.  The claims file should be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims file.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's trigeminal neuropathy was caused by a disease or injury during military service including his presumptive exposure to herbicides serving in the Republic of Vietnam?

Note:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 C.F.R. § 3.655.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

